Broyles, C. J.
1. “Motions for continuance, made at the term at which the indictment is found, while addressed to the discretion of the court, stand upon a different footing from such motions made at a subsequent term. In such eases the discretion of the court should be liberally exercised in favor of a fair trial, no less than that the trial should be speedy; and every facility should be afforded a defendant for presenting his defense as fully as he might be able to do were the case tried at a subsequent term. Reasonable opportunity for the defendant to prepare his defense should not be sacrificed in the interest of speed.” Brooks v. State, 3 Ga. App. 458 (3) (60 S. E. 211); Waldrip v. State, 34 Ga. App. 692 (130 S. E. 829).
2. Under the above-stated ruling and the facts of this case, the court *763erred in overruling the defendant’s motion for a continuance, and that error rendered nugatory the further proceedings in the case.
Decided May 11, 1927.
Hawes Cloud, Hugh E. Combs, Noel P. Park, for plaintiff in error.
M. L. Felts, solicitor-general, J. A. Beazley, contra.

Judgment reversed.


Luke and Bloodworth, JJ., concur.